DETAILED ACTION
This office action is in response to amendments to application 16/594,789, filed on 10/06/2021.
Claims 1-4 and 6-18 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 10/06/2021, have been entered.
Regarding objection to claim numbering, the objection is withdrawn due to amendment.
Regarding rejections of claims 1-3, 5, and 7-14 under 35 U.S.C. 103, the rejections are withdrawn due to incorporation of previously indicated allowable subject matter.

Response to Arguments
Applicant’s arguments, filed 10/06/2021, have been entered.
Regarding rejection of claims 9 and 10 under 35 U.S.C. 112(b), the rejections are withdrawn based on Applicant’s arguments. 




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:

1.  A working machine that is operated by an operator in an operator's station and is adapted to perform a working operation on a roadway or road bed, said working machine comprising:
(a)	a braking assembly that is adapted to brake the working machine;
(b)	a throttle assembly that is adapted to control the speed of the working machine;
(c)	a controller that is mounted on the working machine and is operatively connected to:
(i)	the braking assembly; and
(ii)	the throttle assembly;
(d)	a left steerable rear drive assembly and a right steerable rear drive assembly;
(e)	a left proximity sensor that is mounted at or near the rear end of the working machine on the left steerable rear drive assembly, said left proximity sensor being:
(i)	operatively connected to the controller;
(ii)	located and adapted to emit radiation within the electromagnetic spectrum in a direction away from the rear of the working machine, and to receive reflected radiation indicating the presence of a person or object within a predetermined left danger zone adjacent to the rear of the working machine and in a predetermined left warning zone that extends beyond the predetermined left danger zone;

(i)	operatively connected to the controller;
(ii)	located and adapted to emit radiation within the electromagnetic spectrum in a direction away from the rear of the working machine, and to receive reflected radiation indicating the presence of a person or object within a predetermined right danger zone adjacent to the rear of the working machine and in a predetermined right warning zone that extends beyond the predetermined right danger zone;
(g)	wherein at least one of the left proximity sensor and the right proximity sensor is adapted to: 
(i)	send a signal to the controller when it detects a person or object in at least one of the predetermined left danger zone and the predetermined right danger zone to cause said controller to operate the braking assembly to brake the working machine;
(ii)	send a signal to the controller when it detects a person or object in at least one of the predetermined left warning zone and the predetermined right warning zone to cause said controller to operate the throttle assembly to reduce the speed of the working machine by a predetermined amount;
(h)	wherein the controller is configured and adapted so that when the left and right steerable rear drive assemblies are operated to turn the working machine to the left, the controller will ignore any signals received from the right proximity sensor;


3. The working machine of claim 1 wherein the controller is adapted to:
(a)	send a danger signal to the operator in the operator's station when the controller receives a signal indicating that at least one of the left proximity sensor and the right proximity sensor has detected something in at least one of the predetermined left danger zone and the predetermined right danger zone;
(b)	send a warning signal to the operator in the operator's station when the controller receives a signal indicating that at least one of the left proximity sensor and the right proximity sensor has detected something in at least one of the predetermined left warning zone and the predetermined right warning zone.  

4. The working machine of claim 1 wherein the controller is programmed so that if the working machine is moving at a speed below a predetermined minimum speed, the controller will not slow the machine if at least one of the left proximity sensor and the right proximity sensor detects a person or object in at least one of the predetermined left warning zone and the predetermined right warning zone, but the controller will bring the machine to a halt if at least one of the left proximity sensor and the right proximity sensor detects a person or object in at least one of the predetermined left danger zone and the predetermined right danger zone.

at least one of the left proximity sensor and the right proximity sensor emits radiation within the electromagnetic spectrum within a predetermined vertical field of view that is within the range of about 20° to about 32°.

9.  The working machine of claim 1 wherein at least one of the left proximity sensor and the right proximity sensor emits radiation within the electromagnetic spectrum within a predetermined horizontal field of view that is within the range of about 95° to about 150°.

10.  The working machine of claim 1 wherein the controller is programmed to allow the operator to override the actions initiated by at least one of the left proximity sensor and the right proximity sensor.  

11.  The working machine of claim 10:
(a)	which includes a gear shift assembly that may be positioned to operate the working machine in either a forward or a reverse direction;
(b)	wherein the gear shift assembly is operatively connected to the controller;
(c)	wherein the controller is programmed so that the actions initiated by at least one of the left proximity sensor and the right proximity sensor may only be overridden when the gear shift assembly is positioned to operate the working machine in the reverse direction.

14.  The working machine of claim 12:
(a)	which includes a data input component that is operatively connected to the controller, at least one of the left proximity sensor and the right proximity sensor and the reverse  at least one of the left proximity sensor and the right proximity sensor;
(b)	wherein the controller is programmed to allow the operator to engage the data input component to override the actions initiated by at least one of the left proximity sensor and the right proximity sensor;
(c)	wherein when the data input component is engaged to override the actions initiated by at least one of the left proximity sensor and the right proximity sensor, the controller will ignore any signals received from at least one of the left proximity sensor and the right proximity sensor.

16. The working machine of claim 14:
(a)	which includes a gear shift assembly that may be positioned to operate the working machine in either a forward or a reverse direction;
(b)	wherein the gear shift assembly is operatively connected to the controller;
(c)	wherein the controller is programmed so that the actions initiated by at least one of the left proximity sensor and the right proximity sensor may only be overridden when the gear shift assembly is positioned to operate the working machine in the reverse direction.

Authorization for this examiner’s amendment was given in an interview with Paul Weidlich on 10/14/2021.

Allowable Subject Matter
Claims 1-4 and 6-18 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Bergerhouse et al. (US 10433110), hereinafter Bergerhouse. Bergerhouse discloses receiving a signal associated with a short range wireless communication device. The signal may be received via a receiver device configured to receive the signal when the short range wireless communication device is within an angular range of detection associated with the device. An example may involve determining a value of a parameter associated with the signal and/or determining that the short range wireless communication device is within a threshold distance of a machine based on the value of the parameter. An example may involve performing an action based on the short range wireless communication device being within the threshold distance of the machine.
Bergerhouse, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a working machine that is operated by an operator in an operator's station and is adapted to perform a working operation on a roadway or road bed, said working machine comprising: a braking assembly that is adapted to brake the working machine; a throttle assembly that is adapted to control the speed of the working machine; a controller that is mounted on the working machine and is operatively connected to: the braking assembly; and the throttle assembly; a left steerable rear drive assembly and a right steerable rear drive assembly; a left proximity sensor that is mounted at or near the rear end of the working machine on the left steerable rear drive assembly. Said left proximity sensor is operatively connected to the controller; located and adapted to emit radiation within the electromagnetic spectrum in a direction away from the rear of the working machine, and to receive reflected radiation indicating the presence of a person or object within a predetermined left danger zone adjacent to the rear of the working machine and in a predetermined left warning zone that extends beyond the predetermined left danger zone. The machine comprises a right proximity sensor that is mounted at or near the rear end of the working machine on the right steerable rear drive 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662